Citation Nr: 9905581
Decision Date: 02/26/99	Archive Date: 06/24/99

DOCKET NO. 97-23 669               DATE FEB 26, 1999 

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to waiver of recovery of an overpayment of dependency
and indemnity compensation (DIC) benefits, in the currently
calculated amount of $36,414.20.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran died on January [redacted] 1988, while on active duty in the
United States Air Force. The appellant is the surviving spouse of
the deceased veteran.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from a May 1997 decision of the Committee on Waivers and
Compromises (the Committee) of the New Orleans, Louisiana,
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1. The appellant was awarded DIC benefits for herself and her two
children in May 1988.

2. In November 1996, based on information relating to the
appellant's remarriage in May 1991, her DIC award was retroactively
reduced and thereafter terminated, giving rise to an overpayment in
the amount of $36,414.20.

3. The appellant's failure to promptly notify VA of a change in her
marital status in 1991 violated the reporting requirements
applicable to her DIC award.

4. However, the RO had information as early as July 1991 that the
appellant's last name changed.

5. A partial waiver of the overpayment is justified in this case on
the basis of balancing the appellant's fault in failing to promptly
notify the RO of her remarriage in May .1 991 against the RO's
failure to take further administrative

action to verify her marital status when it received information in
July 1991 regarding a change in her name.

CONCLUSIONS OF LAW

1. Waiver of recovery of $18,207.10 of the overpayment of DIC
benefits would be consistent with the principle of equity and good
conscience. 38 U.S.C.A. 5302 (West 1991); 38 C.F.R. 1.965(a)
(1998).

3. Recovery of the remaining $18,207.10 of the DIC overpayment
would not be contrary to the principle of equity and good
conscience. 38 U.S.C.A. 5302 (West 1991); 38 C.F.R. 1.965(a)
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent facts surrounding the creation of the overpayment at
issue may be briefly set forth as follows: The veteran died in
service on January [redacted] 1988. In May 1988, the appellant was awarded
DIC benefits for herself as the veteran's surviving spouse, with
additional benefits payable for her two minor children. Enclosed
with the award letter dated May 3, 1988, was a VA Form 21-8765
which contained information concerning her rights to receive DIC
benefits, including notice of her obligation to promptly notify VA
of any marital status changes. She was reminded of this obligation
by letter dated September 26, 1989; specifically, the letter
stated, "[a] surviving spouse's entitlement to DIC ends with the
remarriage unless the remarriage is terminated by death, divorce or
annulment. You are responsible for reporting any change in your
marital status." The bottom half of the reminder letter

contained a "Marital Status Questionnaire" that she signed on
September 28, 1989, using her married name (last name of veteran)
and to which she checked "no" to the question asking whether she
had remarried since the veteran's death on January [redacted] 1988.

No further information was received in the file until July 10, 199
1, when the RO received the appellant's "Social Security Number
Solicitation," VA Form 21-0595d. On this form, the appellant
provided the social security numbers for herself and her two
children with the deceased veteran, but she signed her name as
"[redacted]." She did not explain her name change on this
form, however. As it turns out, the RO was notified in September
1996 via the appellant's "Statement in Support in Support of
Claim," VA Form 21-4138, that she had remarried a [redacted] on
May 29, 1991. She included with her Form 4138 a copy of their
marriage license. She has stated for purposes of her waiver claim
that she telephoned someone at the RO at the time of her remarriage
and notified that person of that fact. Further, she has stated that
she sent the RO a copy of the aforementioned marriage license. In
support of her claim, her ex-husband [redacted] submitted a
statement in August 1997 which corroborated her account of
telephoning the RO and mailing in a copy of their marriage license
after they got married in May 1991. However, as the RO pointed out
in a letter to the appellant dated November 8, 1996, the Board
finds no evidence in the file which corroborates this element of
the appellant's claim. There is no evidence that she called anyone
at the RO or other VA facility at the time of her remarriage and
there is no evidence that the RO received a copy of her marriage
license until September 1996, as mentioned above.

There is, however, additional proof besides the above-cited VA Form
21-0595d received in July 1991, that the RO was aware of her name
change prior to September 1996: In May 1994, the RO received a
Direct Deposit Sign-up Form in which she again signed her name as
"[redacted]." In addition, a "Compensation and Pension Award"
print-out sheet (VA Form 21-8947) dated November 13, 1995,

reflects that the RO had her listed as [redacted], Custodian
of  [redacted], her daughter. These two forms do not reflect
that she provided information to the effect that she was in fact
remained when these forms were generated, but the appellant's name
change apparently did not cause the RO to take any action to verify
a marital status change.

An overpayment was created in November 1996 as a result of the
appellant's failure to promptly notify the RO of her remarriage in
May 1991. The amount of the debt was adjusted to $36,414.20 in
April 1997.

Analysis

The appellant's claim is well grounded. 38 U.S.C.A. 5107(a) (West
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Waiver of recovery of overpayments may be authorized in a case in
which collection of the debt would be against equity and good
conscience. 38 U.S.C.A. 5302(a),(c) (West 1991).

"Equity and Good Conscience" will be applied when the facts and
circumstances in a particular case indicate a need for
reasonableness and moderation in the exercise of the government's
rights. The decision reached should not be unduly favorable or
adverse to either side. Equity and good conscience means arriving
at a fair decision between the obligor and the government. In
making this determination, consideration will be given to the
following elements, which are not intended to be all inclusive:
fault of debtor; balancing of faults; undue financial hardship;
collection would defeat purpose of the benefits; unjust enrichment
to either VA or debtor; and changing position to one's detriment.
38 C.F.R. 1.965(a) (1998). The list of elements contained in the
regulation is not, however, all inclusive. See Ridings v. Brown, 6
Vet. App. 544, 546 (1994).

The Board concludes that no fraud, misrepresentation or bad faith
was involved in the creation of the overpayment and thus,
consideration of wavier of recovery under the standard of equity
and good conscience is not precluded by law. 38 C.F.R. 1.963(a),
1.965(b) (1998).

After having carefully considered the appellant's contentions and
all of the other evidence of record, the Board concludes that the
pertinent facts in this case warrant the exercise of reasonableness
and moderation by the government with respect to its enforcement of
collection of the overpayment in question. A partial waiver is
justified in this case on the basis of balancing the appellant's
fault against the RO's and the degree of her financial hardship
measured against the degree of her unjust enrichment by receiving
DIC benefits that she was not entitled to on account of her
remarriage in May 1991.

As indicated above, the appellant's failure to promptly notify the
RO of her remarriage in May 1991 led to the circumstances that
caused the overpayment in this case. Her protestations to the
contrary, there is no evidence of record which corroborates her and
her ex-husband's statements on appeal regarding her claim that she
telephoned someone at the RO after she got married in May 1991 and
informed them of such a fact or that she then mailed a copy of
their marriage license. As detailed above, there is no record proof
that she took these actions at that time. Thus, the appellant's
actions clearly violated the reporting requirements of 38 C.F.R.
3.660 (1998) regarding her obligation to promptly notify VA of any
marital status changes. That she was aware of this obligation is
not a matter in dispute. Her award letter of May 1988 and the RO's
reminder letter of September 1989 put her on notice of the need to
notify the RO of any marital status changes. Hence, the record
clearly supports a finding that she was at fault in the creation of
the overpayment.

However, in balancing the faults of the appellant and VA, the Board
finds that the RO was at least partially at fault in the creation
of the debt as well. As detailed above, the RO was aware as early
as July 1991 that the appellant was going by a different last name
from the deceased veteran. This should have prompted the RO to take
further action to verify any marital status changes. The RO was
again aware of her change in name in May 1994 when she returned a
Direct Deposit Sign-Up Form which showed her name as "[redacted]." But in fairness to VA, the Board points out that a change
in name does not necessarily connote a change in marital status.
She could have changed her name by legal process and still be
unremarried. So, the appellant is not completely vindicated here
because the RO did not respond to the above-cited forms received in
July 1991 and May 1994 showing a change in her name. Nevertheless,
VA was to some degree at fault in the creation of this overpayment
of DIC benefits because the name change should have at least
triggered administrative action such as sending her another
"Marital Status Questionnaire" as was done in September 1989.
Accordingly, the Board finds that in the interests of equity, the
debt should be reduced by one-half by reason of an approximate
balance of fault by the appellant and VA.

With regard to the other elements of the equity and good
conscience, the Board finds that any undue financial hardship which
clearly would inure to the appellant by virtue of paying even one-
half of the outstanding overpayment of DIC was canceled out by the
unjust enrichment she received by collecting DIC funds between 1991
and 1996 that she was not entitled to by virtue of her remarriage
in May 1991. The facts in this case clearly show that the appellant
has limited financial means, see Financial Status Report, VA Form
20-5655, unsigned but received in January 1997, however, the fact
that she was unjustly enriched by collecting the DIC funds she was
not entitled to for a lengthy period of time cannot be ignored. As
noted above, she knew that she was awarded these benefits based on
her status as the surviving spouse with additional benefits awarded
for her two children. Hence, upon her remarriage in May 199 1, she
was duty-bound to make

sure that her DIC benefits were adjusted to reflect her marital
status change. The Board does not believe her contentions that she
thought the monies received were only for her children. The award
clearly informed her that her DIC benefits were based on her status
as well. Accordingly, the Board finds that the financial hardship
element is canceled out by her unjust enrichment and that as a
result, no further reduction in the one-half waived overpayment is
justified.

The Board has considered the other elements of the standard of
equity and good conscience and finds them inapplicable to this
case. In particular, the Board has identified no evidence that
collection of the unwaived portion of the DIC overpayment would
defeat the purpose of these benefits; unlike pension benefits, DIC
is not awarded based on income levels. DIC was awarded in this case
because the appellant was the surviving spouse of the veteran who
died in service. Hence, it cannot be said that collection of the
debt would be defeated by further reducing her income, as could be
argued in a pension case, because the award of DIC is not based on
her current income situation. Further, it is not evident that the
appellant changed her position to her detriment based on any action
of VA taken in connection with the award of DIC.

Accordingly, for the reasons stated above, the Board concludes that
payment of a one-half portion of this debt appears reasonable given
the facts in this case. Recovery of the remaining amount of the DIC
overpayment, $18,207.10, is waived. 38 C.F.R. 1.964(a)(2), 1.965(a)
(1998).

ORDER

Waiver of recovery of an overpayment of DIC benefits in the amount
of $18,207.10 is granted.

Waiver of recovery of the remaining indebtedness in the amount of
$18,207.10 is denied.

A. BRYANT

Member, Board of Veterans' Appeals

-9-

